Citation Nr: 1108576	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  04-32 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1992, followed by several periods of active service in the Army National Guard from January 1993 to December 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Columbia, South Carolina.

In August 2005, a videoconference Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In March 2006, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

The Board notes that the issue of entitlement to service connection for a thoracolumbar spine disability was also before the Board at the time of its March 2006 remand.  Subsequently, a July 2008 RO decision granted service connection for a low back disability, which the Board finds constitutes a complete grant of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue of entitlement to service connection for a thoracolumbar spine disability is no longer on appeal before the Board.

The appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A.  Cervical Spine Disability

The Veteran claims that he incurred a cervical spine disability as a result of service.  Specifically, the Veteran asserts that he injured his cervical spine in a tractor or lawn mower accident in August 1989 while on active duty in the Navy.  See, e.g., Statement in Support of Claim, Undated (circa February 2007); see also VA Examination Report, September 2006; Service Treatment Records, August 1989.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of this claim.  

As noted above, this matter was remanded by the Board in March 2006, including so that the Veteran could be afforded a VA examination relating to his claim.  Based thereon, the Veteran was provided with a VA examination in September 2006.  The September 2006 VA examination report reflects that the Veteran reported his history of the 1989 accident (albeit the Veteran denied to the examiner having injured his cervical spine in the accident).  The Board also acknowledges that the examiner made a notation that the Veteran reported a history of a separate automobile accident in the early 1990s that has caused him low back pain, although the examiner noted that he was unable to locate these records.  In that regard, the Board notes that a January 1997 service treatment record (Army National Guard) associated with the claims file reflects that the Veteran was involved in an automobile accident, and a March 1997 line of duty determination reflects that a diagnosis of musculoskeletal neck pain (and a head laceration) was recorded.  While the Board acknowledges that the Veteran has not specifically alleged that he incurred his cervical spine disability as a result of this January 1997 motor vehicle accident, nevertheless, because this March 1997 line of duty determination reflects complaints of neck pain at that time, and because there is no mention of this record in the VA examination report, the Board finds that a remand is necessary so that this record may be addressed by the VA examiner.

B.  Bilateral Hearing Loss and Tinnitus

The Veteran claims that he incurred bilateral hearing loss and tinnitus as a result of his service.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of these claims.  

As noted above, in March 2006, the Board remanded the Veteran's claims so that, among other things, certain service records and VA treatment records could be associated with the claims file.  The Board also remanded these claims so that the Veteran could be afforded a VA audiological examination.  Subsequently, the Veteran was afforded a VA audiological examination in September 2006, which examination report reflects that the Veteran reported noise exposure in the Navy as well as during his service in the Army National Guard.  After the VA examination was performed, copies of the Veteran's September 1998 Army National Guard separation examination report and report of medical history were associated with the claims file.  The Board notes that the September 1998 separation examination report reflects increased auditory thresholds from the prior thresholds noted in the Veteran's service treatment records.  See, e.g., Service Treatment record (Audiological), May 1992.  The September 1998 report of medical history reflects that a clinician noted that the Veteran reported that he had experienced hearing loss since his discharge from active service in the Navy.  Based thereon, the Board finds that a remand is necessary so that a VA medical opinion may be obtained to clarify whether, having reviewed these records, the Veteran's bilateral hearing loss and tinnitus are related to his naval or Army National Guard service.

In addition, the Board remanded these claims in March 2006 so that the RO could attempt to procure copies of certain private or VA contract (fee basis) audiological records dated around July 2003 that are referenced in the VA treatment records.  See VA Treatment Record, August 2003.  There is no record, however, of any attempt by the RO to procure these records, and they have not been associated with the claims file.  Therefore, the Board finds that a remand is also necessary so that the RO may attempt to procure these records and associate them with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ask the same examiner who prepared the September 2006 VA cervical spine examination report to review the claims file, including the January 1997 service treatment record and March line of duty determination (Army National Guard) relating to an automobile accident, and to address these records and clarify whether it is at least as likely as not that the Veteran's cervical spine disability is related to service. 

The examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions. 

If the VA examiner who provided the September 2006 VA examination is unavailable, schedule the Veteran for a new VA examination relating to his claim for a cervical spine disability.

2.  Obtain a copy of any outstanding private or contract (fee basis) audiological treatment records, including the record of audiological treatment dated around July 2003 noted in an August 2003 VA treatment record, and associate them with the claims file.  If these records are found to be unavailable, please note such in the claims file.

3.  After the above development in paragraph (2) has been completed, ask the same examiner who prepared the September 2006 VA audiological examination report to review the claims file, including the September 1998 Army National Guard separation examination report and report of medical history (previously not of record), and the December 1995 Army National Guard enlistment examination report, and clarify whether the Veteran's claimed bilateral hearing loss and tinnitus are at least as likely as not related to the Veteran's service, including both his active service in the Navy from December 1982 to December 1992, as well as his periods of active duty (e.g., active duty for training) in the Army National Guard from January 1993 to December 1998.  

The examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions. 

If the VA examiner who provided the September 2006 VA examination is unavailable, schedule the Veteran for a new VA audiological examination relating to his claims for bilateral hearing loss and tinnitus.

4.  Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


